Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 1 of 16 PageID# 30
Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 2 of 16 PageID# 31




                                   2
Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 3 of 16 PageID# 32




                                   3
Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 4 of 16 PageID# 33




                                   4
Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 5 of 16 PageID# 34




                                   5
Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 6 of 16 PageID# 35




                                   6
Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 7 of 16 PageID# 36




                                   7
Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 8 of 16 PageID# 37




                                   8
Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 9 of 16 PageID# 38




                                   9
Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 10 of 16 PageID# 39




                                   10
Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 11 of 16 PageID# 40




                                   11
Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 12 of 16 PageID# 41




                                   12
Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 13 of 16 PageID# 42




                                   13
Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 14 of 16 PageID# 43




                                   14
Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 15 of 16 PageID# 44




                                   15
  Case 3:20-cv-00711-DJN Document 8 Filed 10/20/20 Page 16 of 16 PageID# 45



4845-2275-8095, v. 1




                                     16
